The only matter urged by appellant in his motion is that certain counts in the indictment were duplicitous and that the trial court erred in not quashing the indictment. We find in the record a motion to quash, but no order of the court appears showing that it was acted on or that it was ever called to the court's attention. There does appear the notation mentioned in the original opinion, but it is not over the trial judge's signature and is in no other way authenticated by him. In such condition of the record this court cannot take cognizance of the matter.
Appellant's motion for rehearing is overruled.
Overruled.